DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiessling et al. (2004/0196117).
Regarding claim 1, Kiessling et al. disclose a method for ascertaining a state variable (position; see paragraphs 37 and 46) of a magnetic actuator (16; see figure 2; and paragraph 46) at a particular point in time, the method comprising the following steps:
reading in a first sensor value (the first of two consecutive measurements by item 39; see paragraphs 37 and 46; and figure 2) and at least one second sensor value (the second of two consecutive measurements by item 39; see paragraphs 37 and 46; and figure 2), the first sensor value representing a physical variable identical to a physical variable represented by the second sensor value (both are measurements by item 39 of the transit time of an ultrasonic wave; see paragraphs 37 and 46), the first sensor value having been detected after the second sensor value (see paragraph 46); and
calculating, using at least one approximation function (the average of the two measurements; see paragraph 46), the state variable (position of actuator 16; see paragraph 46), using the first sensor value and the second sensor value as input variables to the at least one approximation function (the average of the two sensor values is used to determine the position).

Regarding claim 2, Kiessling et al. disclose the method as recited in claim 1, wherein in the step of reading in, the first sensor value is read in, which represents an instantaneous current intensity and/or an instantaneous voltage value (see paragraph 37; item 39 converts the ultrasonic wave into an electrical pulse; in that sense, the first sensor value represents an instantaneous sensor value).
Regarding claim 9, Kiessling et al. disclose the method as recited in claim 1, wherein in the step of calculating, the state variable is calculated using: (i) a sum of approximation functions, the approximation function being linked in a series connection and/or in a parallel connection and/or (ii) at least one radial base function, and/or (iii) using a neural network, and/or (iv) a polynomial function (the average of two variables is a simple polynomial function, specifically a bivariate linear polynomial with a coefficient of 1/2; see paragraph 46), and/or (v) a characteristic diagram.

Regarding claim 12, see the foregoing rejection of claim 1 for all limitations.  Note that claim 1 is nearly identical to claim 12, and the reference apparatus that performs the method of claim 1 meets the apparatus of claim 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiessling et al. (2004/0196117) in view of Hayashi et al. (2011/0234210).
Regarding claim 13, see the foregoing rejection of claim 1,for all limitations except the following.
Kiessling et al. does not disclose the highlighted limitations:
A non-transitory machine-readable memory medium on which is stored a computer program for ascertaining a state variable of a magnetic actuator at a particular point in time, the computer program, when executed by a computer, causing the computer to perform the following steps:
(steps similar to those of claim 1).

Hayashi et al. disclose monitoring and control of a detector by a programmed CPU (see paragraph 60).
(see paragraph 222).

Allowable Subject Matter
Claims 3-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "one additional sensor value is read in, which has been detected prior to the second ..., and which represents a physical variable identical to the physical variable represented by the first sensor value, the state variable further being calculated ... using the additional sensor value as an input variable to the ... approximation function", in combination with the remaining claim elements as set forth in claim 3, and claims 4 and 11 depending therefrom.
The prior art does not disclose or suggest, "a third and ... one fourth sensor value are read in, the third sensor value representing a physical variable identical to a physical variable represented by the fourth ..., but different from the physical variable represented by the first ..., the third sensor value having been detected after the fourth ..., and the state variable further being calculated ... using the third and the fourth sensor values as input variables to the ... approximation function", in combination with the remaining claim elements as set forth in claim 5, and claims 6-7 depending therefrom.

The prior art does not disclose or suggest, "the first ... and/or the second sensor value, is read in as a sample value, which is synchronized or becomes synchronized with a switching edge of a pulse width modulation signal", in combination with the remaining claim elements as set forth in claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/Examiner, Art Unit 2852